An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


               IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA15-318

                                 Filed: 20 October 2015

New Hanover County, No. 14 CRS 54061

STATE OF NORTH CAROLINA

              v.

JACQUELINE MARIE DIXON


       Appeal by defendant from judgment entered 16 October 2014 by Judge W.

Allen Cobb, Jr., in New Hanover County Superior Court. Heard in the Court of

Appeals 28 September 2015.


       Attorney General Roy Cooper, by Assistant Attorney General Kimberly N.
       Callahan, for the State.

       Winifred H. Dillon for defendant-appellant.


       INMAN, Judge.


       On 16 October 2014, defendant pled guilty to one count of felony larceny and

stipulated to prior convictions resulting in a prior record level II. In accordance with

the parties’ plea arrangement, the trial court imposed a suspended prison sentence

of six to seventeen months and placed defendant on thirty months of supervised

probation. Defendant gave timely notice of appeal from the judgment.
                                   STATE V. DIXON

                                  Opinion of the Court



      Counsel appointed to represent defendant is unable to identify any issue with

sufficient merit to support a meaningful argument for relief on appeal and asks that

this Court conduct its own review of the record for possible prejudicial error. Counsel

shows to the satisfaction of this Court that she has complied with the requirements

of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314

N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of her right to file written

arguments with this Court and providing her with the documents necessary to do so.

      Defendant has not filed any written arguments on her own behalf with this

Court, and a reasonable time for her to do so has expired. In accordance with Anders,

we have fully examined the record to determine whether any issues of arguable merit

appear therefrom. We have been unable to find any possible prejudicial error and

conclude that the appeal is wholly frivolous. The trial court’s judgment is affirmed.



      AFFIRMED.

      Judges STROUD and DAVIS concur.

      Report per Rule 30(e).




                                         -2-